     Case 2:20-cr-00030-JAD-BNW Document 23 Filed 06/02/20 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                    ***
 6    UNITED STATES OF AMERICA,                             Case No. 2:20-cr-00030-JAD-BNW-1
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    MARLOWE SINGLETON,
10                           Defendant.
11

12          The government filed a sealed, unopposed motion requesting the preparation of a new

13   status report to be better able to discuss whether there is a substantial probability that Ms.

14   Singleton will attain capacity in the foreseeable future. ECF No. 22-1. The request for the motion

15   to be sealed is based on the fact that it contains confidential information regarding Ms.

16   Singleton’s health and that this court has filed those reports under seal. ECF No. 22. A new

17   report, it argues, will provide everyone a better understanding of how Ms. Singleton has been

18   responding to medication. This court agrees and grants the government’s motion for the

19   preparation of a new report. ECF No. 22-1.

20          18 U.S.C. § 4241(d)(1) provides that Ms. Singleton’s commitment to the custody of the

21   Attorney General shall not exceed four months. The government’s motion calculates the end of

22   the four-month period as June 21, 2020 (four months after this court found Ms. Singleton was not

23   competent to participate in future proceedings). This court relies on United States v. Villegas, 589

24   F. App’x 372, 373 (9th Cir. 2015) for the proposition that the clock on the four-month period

25   begin to run when Ms. Singleton arrived at the facility for purposes of hospitalization. Ms.

26   Singleton arrived at that facility on March 24, 2020. As a result, this court does not believe June

27   21, 2020 marks the end of the four-month period. Accordingly,

28
     Case 2:20-cr-00030-JAD-BNW Document 23 Filed 06/02/20 Page 2 of 2




 1             IT IS ORDERED that ECF No. 22-1 is granted to the extent that the Bureau of Prisons is

 2   ordered to provide an updated report regarding Ms. Singleton’s response to medication and to

 3   provide an opinion as to whether there is a substantial probability that she will attain capacity and,

 4   if so, the projected length of time it will take for competency to be regained. The report shall be

 5   due by June 26, 2020. This court will issue a separate order addressing ECF No. 22 (the

 6   government’s request to seal its motion).

 7             IT IS FURTHER ORDERED that the status hearing set for June 3, 2020 is vacated. A

 8   new status hearing is set for July 6, 2020 at 11:30 a.m. At that time, the parties should be ready to

 9   provide their respective positions as to how the case ought to proceed in light of the June 26, 2020

10   report.

11             IT IS FURTHER ORDERED that, to the extent either party believes earlier dates must be

12   set based on a different understanding of how time must be computed, a motion requesting

13   different dates shall be filed by June 5, 2020, and any responses shall be filed by June 8, 2020.

14

15             DATED: June 2, 2020.

16

17                                                 BRENDA WEKSLER
                                                   UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28


                                                  Page 2 of 2
